Simons, J. (concurring).
I concur in the result but I believe that Special Term correctly held that section 11 NYCRR 65.6 (n) (2) (vi) is invalid. The court apparently construes the regulation as establishing unemployment compensation as a minimum level below which defendant’s benefits may not be reduced. The parties do not advance any such interpretation, however, and I do not think that such construction is reasonable. In clear terms the regulation establishes unemployment compensation as the maximum payment an injured claimant may receive if he loses his job by layoff during the period of his disability. In doing so it conflicts with the statutory definition providing that basic economic loss includes “loss of earnings from work which the injured party would have performed” but for his injury (see Insurance Law, § 671, subd 1, par [b]). Clearly the statute permits a claimant to prove, as the majority opinion recognizes, that he could have earned more than the amount of his unemployment insurance benefits if he had not been injured, and the regulation is invalid because it fails to so provide.
Hancock, Jr., Schnepp and Doerr, JJ., concur with Cardamons, J. P.; Simons, J., concurs in result only in a separate opinion.
Order and judgment reversed, with costs, and motion denied.